Case: 15-10197      Document: 00513402379         Page: 1    Date Filed: 03/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10197
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 1, 2016
RODGER DALE GRIGGS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

RODNEY W. CHANDLER, Warden, Federal Correctional Institution-Fort
Worth,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-133


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Rodger Dale Griggs, federal prisoner # 07572-040, appeals the dismissal
of a petition that the district court construed as arising under 28 U.S.C. § 2241,
and dismissed for lack of subject matter jurisdiction. Griggs contends that he
meant to file a civil complaint requesting a default judgment, and the district




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10197     Document: 00513402379     Page: 2   Date Filed: 03/01/2016


                                  No. 15-10197

court erroneously construed his petition as a collateral attack on his conviction.
He also has moved for a default judgment.
      The district court reasonably could have concluded that Griggs’s petition
arose under § 2241. Griggs’s expressly raised claims that attacked the legality
of his conviction (e.g., whether his indictment should be dismissed as invalid,
whether the court of conviction had jurisdiction, whether he should be released
from prison because he was wrongly convicted) and, therefore, were cognizable
in a federal habeas petition. See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.
2000). The district court could not construe the petition as a 28 U.S.C. § 2255
motion because Griggs filed prior § 2255 motions attacking his conviction, and
a § 2255 motion can be reviewed only in the sentencing court, i.e., the Northern
District of Indiana. See Reyes-Requena v. United States, 243 F.3d 893, 895 n.3
(5th Cir. 2001); § 2255(a), (h). The district court properly considered whether
Griggs could assert his claims under § 2241 by satisfying the savings clause of
§ 2255(e), see Reyes-Requena, 243 F.3d at 904, and found that he had not made
the required showing. Griggs has not asserted that he can satisfy the savings
clause or otherwise addressed the district court’s reasoning and, thus, he has
not shown that the district court’s conclusion was incorrect. See Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). His
characterization of his filing as a civil complaint is irrelevant and, based upon
the nature of the claims raised, inaccurate. See Tolliver, 211 F.3d at 877-78.
      Accordingly, the judgment of the district court is AFFIRMED. Griggs’s
motion for a default judgment is DENIED.




                                        2